Citation Nr: 9903238	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-49 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
(CMT) disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had service in the United States Navy from 
February 1943 to November 1945, and from February 1947 to 
June 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.

2.  The veteran's service medical records, including entrance 
and separation examination reports and treatment records, do 
not reflect any complaints, diagnoses or history of a 
neuromuscular disorder and all relevant findings were normal.  

3.  The veteran's purported history of relevant in-service 
complaints, findings and treatment is not credible in view of 
the findings and negative history noted in the service 
medical records.  

4.  The competent, probative evidence does not link CMT 
disease, first documented many years after service, with the 
veteran's service.


CONCLUSION OF LAW

CMT disease was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served in the United States Navy from February 
1943 to November 1945 and from February 1947 to June 1951.  
Service medical records include the report of physical 
examination conducted in February 1943.  At that time the 
veteran's musculoskeletal system, nervous system and 
extremities were found to be normal.  He denied a history of 
various disorders including stiff joints and indicated that 
he was not concealing any disease or disability.  In October 
1945 he was examined and found physically qualified for 
release from active service.  His history of illness or 
injury was noted as an operation on the palm of his right 
hand and the neck, with a history of a gunshot wound to the 
mouth in 1922.  The only defect noted was an opacity of the 
right eardrum.  His extremities (including the bones, joints 
muscles and feet) and his nervous system were normal.  
Romberg testing was negative and there was no evidence of any 
incoordination of gait, any tremors, or any abnormalities of 
superficial or deep reflexes of the knee, ankle or elbow.  

The veteran re-entered active service in February 1947.  The 
report of medical evaluation conducted at that time shows 
that the bones, joints and muscles of his extremities, 
including his feet, were normal.  His nervous system was also 
identified as normal; there was no defect in his reflexes and 
no evidence of tremors or incoordination.  The veteran did 
not report a relevant history.  In September 1948, the 
veteran complained of periodic headaches of several days' 
duration.  He was admitted to Fitzsimmons General Army 
Hospital for evaluation.  The hospital records reflect that 
the veteran had been "in usual good health" until the day 
of admission, when he developed a headache.  It was noted 
that he had had 'no previous illness."  It was further 
reported that the veteran's spouse recently had had surgery 
and that there were potentially some problems in the 
veteran's domestic situation.  The veteran was acutely ill 
during hospitalization, vomiting and complaining of severe 
headache.  Neurologic examination was completely negative.  
The veteran's personal past history was noted to be non-
contributory.  Diagnostic testing was negative.  Service 
personnel commented that the veteran's "complaint was 
probably on a hysterical basis, secondary to an anxiety 
reaction.  There has been no recurrence and no organic basis 
for his disease has been found."  Upon discharge he was 
noted to be cured.  

In July 1950, the veteran was admitted to Fitzsimmons Army 
Hospital for evaluation of complaints of failing vision.  
Laboratory studies were negative for syphilis, typhoid, 
paratyphoid, undulant fever and typhus.  Physical examination 
revealed no neuromuscular abnormalities.   The diagnoses were 
cystic degeneration of the right macula, cause undetermined; 
and chronic, nonpurulent sinusitis. 

Service examination conducted in January 1951 for release to 
inactive duty revealed no defect of the veteran's extremities 
or nervous system.  He was determined to be physically 
qualified for re-enlistment for a period of four full years.  
In June 1951 the veteran was examined in connection with 
release to inactive duty.  The report of examination shows 
that the bones, joints and muscles of his extremities, his 
feet and his gait were normal.  There was no evidence of 
neurologic abnormality.  No physical defects were noted at 
discharge.  On his DD Form 214 it was noted that he was 
released to inactive duty at his own request.

In March 1986, the RO received the veteran's claim for VA 
compensation benefits based on an eye disorder and a 
bilateral foot disorder.  Attached is a letter from S.A., 
M.D., dated in December 1985.  Dr. S.A. related that the 
veteran was seen at that time for initial consultation in the 
Muscular Dystrophy Association Clinic.  Clinical examination 
was indicative of an autosomal dominant form of CMT, and  Dr. 
S.A. noted that the veteran had severe impairment of the use 
of both hands.  The veteran gave a history of difficulty with 
hand use since childhood, slowly progressing over the years.  
The veteran indicated that over the "past several years," 
his hands and lower extremities had become progressively 
weak.  He denied prior neurodiagnostic or neurologic 
evaluations.  He stated that two years earlier, when 
hospitalized for hernia surgery, a Dr. D. noted his hand 
atrophy and suggested a diagnosis of CMT.  Dr. S.A. noted the 
veteran's strong family history of similar problems, with his 
mother, daughter and grandson all appearing to have distal 
muscle weakness and atrophy.  The veteran stated that over 
the past several years his hands and lower extremities had 
become progressively weak and he had begun to lose his 
balance skills.  The veteran complained of difficulty holding 
on to objects due to a decreased grip and some numbness.  He 
also complained of generalized fatigue and difficulty with 
walking and a marked decrease in fine motor skills.  
Neurologic examination revealed marked atrophy of the distal 
muscles of both the upper and lower extremities and a slight 
tremor present at rest and moderate to marked weakness of the 
intrinsic hand muscles.  Grip strength was decreased and 
there was moderate interosseal muscle weakness.  Wrist 
extension and flexion were decreased.  A classical slapping 
gait and stork legged appearance were noted and there was 
weakness of foot dorsiflexion and plantar flexion.  Romberg 
sign was positive.  Sensory examination showed a typical 
glove stocking sensory loss for touch, vibration, pain and 
temperature.  Reflexes were absent distally and trace at the 
knees and elbows.  Electrodiagnostic studies were indicative 
of a severe combined axonal and demyelination polyneuropathy.

The claims file also contains a report from Dr. S.A., dated 
in February 1986.  At that time the veteran was seen for re-
evaluation.  A Muscular Dystrophy Clinic note states that the 
veteran had "always had some problems with weakness but was 
able to be gainfully employed in rather heavy physical labor.  
In the past 10 years he has had progressive weakness of his 
lower and upper extremities especially distal motor 
weakness."  The veteran was noted to have a bilateral foot 
drop and marked intrinsic atrophy of the hands.  

When the veteran filed a claim in 1986 for service connection 
for a bilateral foot condition, he reported having been 
treated for same from 1943 to 1944 at the Naval Hospital, 
Mare Island, California.  He reported no post-service 
treatment.  In a rating decision dated in April 1986, the RO 
denied service connection for CMT disease.

Private treatment records dated from May 1986 to January 1987 
reflect continued evaluation of CMT and of the veteran's 
complaints of right shoulder pain, diagnosed as arthritis.  

In June 1986, the veteran presented for VA examination.  
Atrophy of the extremities and bilateral clubfeet/dropfeet 
were noted.  There was evidence of motor weakness in the 
hands and abnormal reflexes in the upper and lower 
extremities.  The pertinent diagnosis was CMT muscular 
atrophy (hereditary ataxic), with secondary clubfoot.

In October 1990 the veteran underwent repair of a torn right 
shoulder rotator cuff.

In a statement received in February 1995, the veteran claimed 
entitlement to service connection for muscular dystrophy.

In March 1995, J.W., M.D., evaluated the veteran, noting that 
he had "an extremely long history of muscular dystrophy and 
Marie Charcot Tooth disease."  

In April 1995, the veteran reported that he first had 
problems with CMT when he entered the Navy in 1943.  He 
related that problems began with his feet and progressed to 
his ankles due to the physical exercises and activities 
required in the Navy.  He reportedly went to sick bay and the 
physician there examined his feet and made some special 
supports to be placed in his shoes.  He reported several more 
instances of having gone to sick bay with foot complaints and 
having been treated with supports.  He stated that he 
continued to have occasional problems after service with 
physicians recommending the use of shoe supports.  Since 1985 
his condition had worsened. 

In a statement received in June 1995, the veteran recounted a 
chronology of his disability.  Reportedly, he had had a 
normal life during school, was active in activities and 
sports, and incurred no physical problems or injuries.  He 
stated that he passed a pre-employment physical in connection 
with employment in October 1941, and that he incurred no 
injury and had no symptoms while working at that job.  After 
being in boot camp for several weeks he began to limp, and 
according to a corpsman, he had a stone bruise "caused by 
the intensive calisthenics and marching on the concrete and 
blacktop."  He was given supports to wear in his shoes.  The 
veteran reported having had a recurrence while in dry-dock at 
the Mare Island Naval Shipyard and that the physician in sick 
bay stated he had "*paddle feet* caused by the breakdown of 
the metatarsal arch."  He related that another physician 
suggested he was wearing improperly sized shoes.  The veteran 
acknowledge that no comments about his foot problems were 
made during his separation physical examination.  During his 
next enlistment a hospital corpsman reportedly noted his 
"rather high instep, arch and some loss of toe control."  
He related that in June 1953, during a pre-employment 
physical examination, a doctor noticed his foot problem and 
suspected some sort of nerve or muscular damage.  A few 
months later he saw a Dr. Miles in Aurora, Colorado, for a 
foot injury; he stated that that physician's present location 
was unknown.  He stated that in June 1956 a nurse associated 
with his employment opined that he probably had minor 
arthritis.  He subsequently related having had little or no 
further contact with the medical profession until early 1984 
when, while seeking treatment for a hernia from a Dr. D., a 
loss of muscle in his hand was noted.

The claims file contains a letter from Dr. S.A., dated in 
February 1996.  Dr. S.A. noted that the veteran was 73 years 
old and had first been seen in 1985, when he was 60 years 
old.  Dr. S.A. stated that the veteran's history indicated 
that the onset of his difficulties began in early childhood 
with difficulties with hand use and that "[a]s an adolescent 
and young man, particularly when he was in the military, he 
had progressive increase in his disability with more numbness 
and decreased fine motor coordination and loss of strength in 
the intrinsic hands (sic) muscles and leg muscles.  This was 
not due to the military service, but clearly was exacerbated 
during his years in the military.... When he was in the 
service, I would have considered him to have 10% disability.  
At the present time he is over 90% disabled."

Pertinent Laws and Regulations

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service will rebut the presumption.  38 U.S.C.A. §§ 
1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) (1998).  The 
burden of proof is on the government to rebut the presumption 
of sound condition upon induction by showing that the 
disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and certain 
chronic diseases, such as progressive muscular atrophy, or 
organic diseases of the nervous system, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may be granted for diseases of congenital, 
developmental or familial origin.  In Precedent Opinions 
issued in March 1990 and July 1990, which re-issued opinions 
of 1985, the General Counsel of the VA stated that a disease, 
even if considered hereditary in origin, which was capable of 
improvement or deterioration, could be service- connected if 
first manifest in service or, if pre-existing service, 
progresses at an abnormally high rate during service.  
See VAOPGCPREC 67-90, 82-90 (July 18, 1990).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  If a claim is not well grounded, the application for 
service connection must fail, and there is no further duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Court has held that in order for a claim to be 
well-grounded, there must be competent evidence of incurrence 
or aggravation of a disease or injury in service, of a 
current disability, and of a nexus between the in-service 
injury or disease and the current disability.  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  In this case, the Board finds that the 
February 1996 statement from Dr. S.A. is sufficient to well 
ground the claim.  It must now be determined whether service 
connection is warranted for CMT disease. 

The veteran's service medical records, to include the reports 
of entrance and separation examinations for both periods of 
service, are completely negative for notation of relevant 
complaints, any neuromuscular abnormality, and any diagnosis 
of a neuromuscular disease.  Thus, the presumption of 
soundness attaches to the veteran in that respect for both 
periods of service.  See 38 C.F.R. § 3.304(b).  The Board 
finds that there is no clear and unmistakable evidence to 
overcome that presumption.  There was no abnormal finding or 
relevant history noted on either of the service entrance 
examinations, and the complete service medical records, 
including the separation examination reports, are entirely 
negative for any relevant complaints, history or pertinent 
abnormal findings.  Therefore, the only evidence suggesting 
that CMT disease was manifested prior to the veteran's 
service consists of his own history as reported in support of 
his claim and as noted by Dr. S.A.  The veteran, as a lay 
person, is not qualified to make medial diagnoses and Dr. 
S.A.'s opinion was based on history supplied by the veteran, 
a history that is both unsupported and contradicted by the 
service medical evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 458 (1993).  

It is also noted that the veteran's actual post-service 
medical records, which date back to the mid-1980s and include 
ones prepared by Dr. S.A., mention nothing regarding the 
veteran's service.  It was not until a February 1996 
statement, which appears to have been prepared at the 
veteran's request (since the doctor provided him with a 
copy), that Dr. S.A. referred to service, stating that the 
disorder preexisted service and was "exacerbated" during 
service.  Dr. S.A. did not address the veteran's documented 
normal status during service or his denial of any relevant 
history.  However, even if CMT disease did pre-exist service, 
Dr. S.A.'s opinion as to "exacerbation" is again based on a 
history that conflicts with the service medical records.  
Although the veteran now claims to have been seen in service 
multiple times for extremity (especially foot) problems, the 
Board finds it implausible that each and every service 
medical record of the in-service complaints and treatment 
would have been lost, destroyed or otherwise unobtainable.  
There is no indication that Dr. S.A. reviewed the veteran's 
service medical records, which have been in the claims folder 
since 1954, in concluding that CMT disease preexisted, and 
was exacerbated during, service.  Rather, it appears that his 
opinion was based entirely on the history given by the 
veteran.  The Board hereby finds that history incredible to 
the extent that it includes in-service complaints, abnormal 
findings, and treatment relevant to his muscular dystrophy.  
The service medical records speak for themselves and show 
that the veteran's nervous and musculoskeletal systems were 
found to be normal on both occasions of service entrance and 
discharge, with no relevant complaints in the interim.  Thus, 
the Board finds that Dr. S.A.'s opinion is not probative 
medical evidence.  The credible and probative evidence first 
shows a diagnosis of CMT in the 1980s, decades after the 
veteran's discharge from service. 
To the extent that the private, post-service medical records 
on file note the veteran's long history of CMT/muscular 
dystrophy, none specifically relates it to service by 
incurrence or aggravation nor is there any competent evidence 
that CMT was compensably manifested within a year after 
either period of service. 

The veteran has provided a written chronology relevant to his 
extremity problems, indicating that in June 1953, during a 
pre-employment physical examination, a doctor noticed his 
foot problem and suspected some sort of nerve or muscular 
damage.  That assertion, filtered as it (is) through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  The veteran did not provide identifying information 
pertinent to that physician.  In any case, the veteran did 
not indicate that the physician in 1953 diagnosed CMT or 
related the onset of his extremity problems to service.  The 
veteran also reported subsequent treatment, in 1956, and then 
beginning in the 1980s.  Regarding any treatment not 
reflected in the medical evidence already on file, the 
veteran has either not sufficiently identified the physicians 
or has not identified that there is outstanding, available 
and relevant evidence in support of his claim.  Consequently, 
an attempt to locate such doctors, if still living, is not 
necessary.  The Court has held that if the veteran wants the 
VA to consider documents not in the possession of the Federal 
government, he must 1) furnish them to the VA, or 2) request 
the VA to obtain them, provide an appropriate release for 
such purpose, and demonstrate how the documents are relevant 
to the claim.  Counts v. Brown, 6 Vet. App. 473 (1994).

Based on the specific facts of this case, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

In summary, the credible, competent and probative evidence 
indicates that CMT was not shown in service and that it was 
first diagnosed decades after the last period of service; 
additionally, the record does not contain any competent and 
probative medical evidence that CMT is related to service.  
Thus a preponderance of the evidence is against the claim.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131; 
38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for CMT disease is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 13 -


